DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 


Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Election/Restrictions
	Applicant’s election without traverse of Group II, corresponding to all pending claims, in the reply filed 06 January 2022 is acknowledged.

Priority
Domestic priority claim requirements specify that the later-application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting. Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
This application is related by continuation to App. No. 13/731,313.  The disclosure of this prior-filed parent application does not support the following features recited in independent claim 63: simultaneous display of two-dimensional real-time images and three-dimensional images.  This feature is also not supported in the instant specification.  While the prior-filed disclosure supports the IVUS probe being “configured to provide data for two-dimensional and/or three-dimensional IVUS images,” or “generated, stored images [...] be[ing] three-dimensional or two-dimensional images of the length of the vessel [...],” these passages are not of the specificity claimed with respect to simultaneous display of the provided or generated/stored images and therefore one skilled would not be apprised of applicant’s possession of the claimed subject matter as of the filing date of the parent application.  Additionally, while Fig. 15 shows an exemplary display configuration with simultaneously displayed images, it includes two-dimensional image 205 and image 206 constructed from “previously-acquired two-dimensional, cross-sectional image data sets,” which does not necessarily suggest a three-dimensional reconstruction or tomographic processing.1  Therefore, the earliest priority date to which the pending claims are entitled is the day on which they were introduced, 30 October 2018.2

Claim Interpretation
Claims 63, 84, 86 set forth that the computer processor is “operable to” perform certain functions, which does not require that the computer be positively programmed or otherwise configured to perform those functions.  The language therefore encompasses any contemporary conventional computer which is capable of being programmed.  In order to receive full patentable weight for the recited functions, the claim must recite that the computer is “configured” or “adapted” to perform them.
Claims 65 and 82 specify certain information that the display “includes” which amount to mere display configurations.  Absent programmed hardware which is specifically configured to generate this information, these recitations receive limited patentable weight and are simply an intended use of the display, likened to how printed matter is treated, as it merely conveys a message to a human reader “independent of the intended computer system,” as from MPEP § 2111.05, subsection III, with emphasis.  In order to receive full patentable weight as more than simply conveying a message, applicant must recite the underlying computer as being positively configured or otherwise programmed to generate this information to establish the necessary “functional relationship” from the cited section of the manual.  

Claim Objections
	The phrasing “and/or” in claims 65 and 84 (two occurrences) is objected to as being an improper listing of alternatives and should instead be recited in the form of “at least one of A and B” to communicate the same scope.  See MPEP § 2173.05(h) on acceptable recitations of alternative limitations and footnote 4 of Ex parte Gross (Appeal No. 2011-004811) for the basis for this “preferred verbiage.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.  
Claim 84 is indefinite due to grammatical usage that results in the scope of the claim being indeterminate.  Foremost, it is unclear whether “a” procedure and its associated “images” (without qualifier) correspond to the two-dimensional real-time images recited in the parent claim or if they are intended to represent different images.  Secondly, it is unclear what information is being compared, i.e., whether the images acquired during “a” procedure are compared to IVUS image signal data or to the graphical image, or both.  It is additionally unclear whether “position” recited in the penultimate line is intended as the current position of some element, such as the probe, or whether it is intended as a verb in the form of an intended act associated with performing the comparison.  The use of multiple recitations of “and/or” in this context also makes it unclear as to what elements are required to infringe the claim and what elements are optional.  For each of these reasons, claim 84 is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 63-65, 77-80, 82-86 and 88 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more. 
The cited claims recite the following abstract ideas: (1) “display two-dimensional, real time images generated using the signal data simultaneously with a three-dimensional image generated from prior-acquired intravascular ultrasound image signal data” (claim 63), (2) “compare images acquired by the [IVUS] probe during a procedure to the prior-acquired [IVUS] image signal data to position and/or adjust the reference scale and/or graphical image” (claim 84), (3) “display real-time external ultrasound images positionally registered to the three-dimensional image” (claim 86).
	The cited limitations, under their broadest reasonable interpretation, cover performance in the mind.  Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, displaying images as in (1) and (3) encompasses presentation of printed material or radiographic transparencies by one person to another.  The comparison and subsequent adjustment of (2) encompass a user evaluating information and making a professional judgment.  	The judicial exceptions are not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019 and MPEP § 2106.  While the cited functions are associated with a computer processor and display device, this simply represents implementing the abstract ideas with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) “held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the step(s) cannot be practically performed in the mind.  The functions can be practically performed merely with the use of basic physical aids despite being specified as “real-time” images.  Under a broadest reasonable interpretation, the real-time images may be interpreted as those images captured in a current session (i.e., “something happening now” as from a conventional definition from yourdictionary.com/realtime connoting standard usage of the phrase) as opposed to those captured in the earlier session implied by the claimed “prior acquired” image signal data.
	Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas recited.  As discussed above, the computer processor and visual display device represent basic computer hardware (claims 63, 80, 86) and merely indicates that a computer is used as a tool to perform the abstract ideas.  The positive recitation of this hardware therefore does not represent significantly more.  Additionally, the intravascular ultrasound probe is not positively recited as part of the claimed system of claim 63 and merely indicates the nature of the data that is exploited in carrying out the abstract idea(s).  The functions of “receiving signal data” from the IVUS probe and “generating ultrasound images using the signal data” (claim 63) is mere data gathering and is characterized as pre-solution activity that only generally links to a particular technological environment.  Similar recitations regarding the nature of the accessed data is recited in claims 64, 83.  See MPEP § 2106.05(g) on pre-solution activity and its failure to constitute significantly more.  
Even where the IVUS system is positively incorporated into the system in dependent claim 77, intravascular probes represent a conventional implementation of ultrasound diagnostic systems, as evidenced by the 308 unique patent families incorporating such a probe in their title or abstract and classified in A61B8, and dating as far back as 1989.  The inclusion of external ultrasound probe(s) as part of the system (claims 85, 88) is also conventional, as external probes for acquiring diagnostic ultrasound images date as far back as the mid-twentieth century.
Including a reference scale or graphical image, as recited in claims 65, 82, 84 represents additional information displayed in conjunction with the abstract idea which is capable of being ascertained in the mind or with the use of basic physical aids (e.g., a user providing reference markings on the presented material).  Wired and wireless connections, as in claims 78 and 79, are both conventional data transmission modalities and Official Notice is taken to this point.  For example, wireless searched in proximity to the concept of data transmission using a USPTO search tool produces more than 216k unique patent families.  Each of the above limitations do not represent significantly more than the abstract ideas identified for their generically recited, routine, or conventional nature.
	In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 63, 64, 65, 77, 78, 79, 80, 82, 83, 84, 89, 90 are rejected under 35 U.S.C. 102(b) as being anticipated by Huennekens et al. (US 2006/0241465).
	Regarding claims 63, 64, 77 and 80, Huennekens discloses a system for ultrasound guidance including a computer processor in the form of co-registration processor 30 and a display 50, as in at least [0041] and [0043] and shown in Fig. 1.  Each of the processor 30 and display 50 are operable to display two-dimensional real-time fluoroscopic/angiographic images alongside received intravascular ultrasound signal data which has been stored from a prior IVUS imaging session and reconstructed into a three-dimensional image, as in [0043] and [0045], with display configurations shown in Figs. 4-7.3  See also [0004] for descriptions of the angiographic images as real-time two-dimensional images and [0014] for three-dimensional “fly-through” reconstructions from IVUS cross-sectional images.  Huennekens further teaches that the simultaneous display of images allows for “appreciation of 1) all of the information in a cross-section, 2) a feel for the shape of the vessel[,] and 3) the location of the cross-section along the length of the vessel,” as in [0051].  Huennekens characterizes the simultaneous display as providing more useful information than would a fly-through or stacked image alone.
	Regarding claims 65, 82 and 83, Huennekens’s display configurations include a reference scale, in the form of a fractional flow reserve computation as a function of displacement along a length of the blood vessel, as shown in Fig. 10, which also includes a graphical image in the form of enhanced radiological image 1010.4  See [0070].  The displacement (position-tracking data, as relevant to claim 83) is correlated with the three-dimensional image used to derive the enhanced radiological image 1010, where exemplary distances of 0, 5, and 10 mm are shown on each representation along with marker artifact representations 1060/1020 shown as corresponding movements on the two sections of display configuration 1001.  See [0072].
	Regarding claims 78 and 79, both wired and wireless transmission are encompassed by Huennekens’s disclosure.  See at least signal “lines” 32, 34 of Fig. 1 or communications via “wireless media,” each disclosed in [0041].
	Regarding claim 84, which is construed as best understood in view of its indefiniteness, processor 30 is configured to compare images as implied by the associated registration of images from [0041].  As discussed with respect to the parent claim, the IVUS images include data acquired in a prior session which is stored.  See “data previously stored” in cited [0043].  A comparison is made in the context of position, as from cited Fig. 10 from [0070] and [0072].  Adjustment of the reference scale or graphical image is implied with the “hemodynamic image information such as blood flow velocity and pressure” (emphasis added) from [0070].
	Regarding claims 89 and 90, the system further includes the IVUS probe cited above with respect to the parent claim in combination with a delivery catheter shown in at least Fig. 3 and described as being associated with the IVUS transducer in at least [0036].  Huennekens further contemplates use of the system in performing treatments, which would necessitate a generic percutaneously-deliverable vascular device as recited in claim 89.  See exemplary therapeutic balloon and stent devices in at least [0013].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 81 is rejected under 35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2006/0241465) in view of Maschke (US 2006/0287595).
Huennekens discloses all features of the invention as substantially claimed as detailed above with respect to claims 63 and 77, and further contemplates the IVUS catheter being equipped with treatment devices, as in at least [0058].  However, Huennekens is not specific to the IVUS probe being a IVUS-enabled dilator.  In the same field of IVUS probes, Maschke teaches a vascular dilator in the form of balloon 6 which is equipped with an ultrasound image sensor 8 (Fig. 1).  See [0057] and [0060].  It would have been obvious to those skilled at the time of invention to modify the diagnostic/treatment probe of Huennekens to be embodied as a dilator, in order to perform a therapeutic task, such as placement of a stent, at the time of diagnostic imaging, i.e., “in the same work operation” for “optimum economic efficiency,” as taught by Maschke in [0072].  See also [0074] which sets forth that this provides the benefit of foregoing “additional reinsertion of a catheter.”  Performing a therapeutic procedure during the diagnostic procedure, as in Maschke, is consistent with the aims of Huennekens.

	Claims 85, 86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huennekens et al. in view of Hall et al. (US 2016/0331469).
	Regarding claim 85, Huennekens discloses all features of the invention as substantially claimed, as detailed above with respect to claim 63, but is not specific to the external imaging system being an external ultrasound probe or providing multiple external ultrasound imaging probes.  However, Hall teaches systems inclusive of ultrasound transducers embodied both intravascularly and as a plurality of external probes 322, from which acquired images are registered, as in [0017] and [0040], and shown in Fig. 6.  Hall further emphasizes that there is desire within the field to “build IVUS technology” adapted to particular purposes.  In view of the collective teachings, it would have been obvious to those ordinarily skilled to supplement the IVUS system of Huennekens to include multiple external surface ultrasound probes in order to render a virtual image by transformation of a vantage point of an imaging volume, as taught by Hall in [0052]-[0053].  
With respect to claim 86, Huennekens teaches registration between external imaging modalities and the IVUS images, as in at least cited [0041].  Hall similarly contemplates fluoroscopy-based registration with ultrasound, as in [0054].  In view of the collective evidence, those skilled would contemplate registering an external series of images, irrespective of modality, with an IVUS image or series of images.  This represents application of known registration image processing techniques for the same purpose to achieve the same result (i.e., to align extracorporeal and intracorporeal images) and grants a reasonable expectation of success regardless of the practitioner’s preferred acquisition modality(ies).  

Claims 87, 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huennekens et al. in view of Hall et al., as applied to claim 85, and further in view of Azhari et al. (US 2008/0177180).
Regarding claim 87, the modified system of Huennekens includes all features of the system as substantially claimed, as detailed above with respect to claim 85, but is not specific to the external imaging transducer/probe being “tuned to receive” an ultrasound signal from the IVUS probe.  However, Azhari specifically teaches transmitting ultrasonic radiation by an intracorporeal ultrasound device to be received by an extracorporeal ultrasound device, as in [0049], which impliedly conveys that the external probe is tuned to receive a signal from the internal probe, as claimed.  It would have been obvious to those skilled to tune the external probe to receive signals in order to perform through-transmission time-of-flight imaging, for example, as opposed to or as a supplement to echo tomography. 
Regarding claim 88, the system of Huennekens, as modified in the presentation with respect to claim 85, includes multiple external ultrasound probes, as from cited Fig. 6 of Hall.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.  Li et al. ‘881 is drawn to an IVUS guidance system and associated processing scheme to simultaneously display two- and three-dimensional images.  The simultaneously displayed images are either real-time or stored, as in [0036].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	




    
        
            
        
            
    

    
        1 Notably, tomographic reconstruction is not actually disclosed anywhere in applicant’s specification or in the parent disclosure.
        2 Evidence cited from [0029], [0054], [0056] of the pre-grant publication, US 2013/0267848, of parent App. No. 13/731,313.
        3 While the computer system of Huennekens is positively configured to perform the claimed functions, the claim is not limited to such an arrangement and encompasses any computer which is capable of being programmed to do so.
        4 Each of the display configurations cited are understood to be provided by the same system of Fig. 1 and therefore are not construed to represent different embodiments, nor are they identified by Huennekens as different embodiments.